By the Court.
The plaintiff, who at the time of the injury complained of was three years old, was upon a public street unattended by any person. The only evidence tending to show how the accident happened was that a policeman on a pleasant. October day heard a scream, saw an electric car of the defendant stop, and on running about fifty feet found the plaintiff under the fender close to the front wheel of the car with her face bruised and her clothes over her head. He noticed no automobiles, wagons or other electric cars on the street, and heard no sound of a gong. This evidence wholly fails to show any negligence on the part of the defendant or its servants or agents. Bigwood v. Boston & Northern Street Railway, 209 Mass. 345. Stangy v. Boston Elevated Railway, 220 Mass. 414. Raymond v. Worcester Consolidated Street Railway, 222 Mass. 396. McNiff v. Boston Elevated Railway, 234 Mass. 252. Anger v. Worcester Consolidated Street Railway, 231 Mass. 163. Boyle v. Worcester Consolidated Street Railway, 231 Mass. 184. Kelley v. Boston & Northern Street Railway, 223 Mass. 449. Donahue v. Massachusetts Northeastern Street Railway, 222 Mass. 233.

Exceptions overruled.